THE THIRTEENTH COURT OF APPEALS

                                    13-21-00465-CV


                                     Sonia Balboa
                                            v.
                                    Cristo Rey Garza


                                   On Appeal from the
                  County Court at Law No. 10 of Hidalgo County, Texas
                          Trial Court Cause No. CL-20-3941-J


                                      JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. Each party shall bear their own costs

relating to this appeal.

       We further order this decision certified below for observance.

September 15, 2022